Citation Nr: 1416185	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Witchita, Kansas.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and Veterans Benefits Management System ("VBMS") to ensure a total review of the evidence.

The Veteran testified before the undersigned at a February 2012 hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable disability rating in excess of 30 percent for PTSD.

The most recent VA examination for the Veteran's PTSD was in February 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years, the February 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  Therefore, a new examination is needed to fully assess the nature and extent of the Veteran's current disability.


Accordingly, the Board finds that a new VA examination should be issued concerning the Veteran's claim for PTSD.  The examiner should offer an opinion as to the extent and severity of the Veteran's PTSD.  All lay and medical evidence should be considered.  

On remand, updated VA treatment records should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since February 2012 pertaining to any treatment the Veteran received for his PTSD.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with medical opinion to assist in determining the nature and extent of his currently diagnosed PTSD.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's claims file should be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

The examiner should also provide an opinion on whether the Veteran's service-connected PTSD renders him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.  (The Veteran contends that he retired due to his PTSD.)  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


